Citation Nr: 0514962	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  97-13 228A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, claimed as schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 22, 1984 to June 
25, 1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating determinations by the St. 
Petersburg Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a decision entered in January 2000, the 
Board initially denied the appeal, but the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) 
subsequently vacated the January 2000 Board decision and 
remanded the appeal by Order dated March 21, 2001, and 
Judgment dated April 12, 2001.

In September 2001, the Board remanded the matter to the RO 
for additional development.  After accomplishing the 
requested development, to the extent possible, the RO 
continued the denial of the claim; hence, it has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  There is unequivocal evidence that the veteran had a 
preexisting psychiatric disorder prior to entry into active 
duty military service.  

2.  There is unequivocal evidence that a preexisting 
psychiatric disorder did not undergo an increase in severity 
during service.  

3.  There is no competent medical evidence relating a current 
psychiatric disorder to the veteran's active duty military 
service.   

CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as schizophrenia, 
clearly and unmistakably pre-existed service and clearly and 
unmistakably was not aggravated by active service.  38 
U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.306 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a January 2003 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that she needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  The veteran was advised by way of 
statement of the case and supplemental statements of the case 
issued during the course of the appeal of the evidence it had 
received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  It is noted that the 
initial decision was entered before the VCAA was enacted.  
There is no clear efficient remedy for this fact situation.

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran's service medical records and 
service personnel records are associated with the claims 
folder.  Numerous private hospitalization and treatment 
records are associated with the claims folder.  The veteran's 
claims file was reviewed by an IME in November 1999.  She was 
afforded a VA examination in February 2003.  Her Social 
Security Disability determination records were obtained.  
Finally, the veteran was afforded an opportunity to testify 
before the undersigned at the June 1999 videoconference 
hearing.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

The veteran contends that her psychiatric disorder was 
aggravated by active duty service.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).  To rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111 (West 2002), the VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before the VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004). 

Review of the record as constituted in the seven (7) volumes 
of claims folders reveals that the veteran was diagnosed with 
a psychiatric disorder several years prior to service.  
Specifically, medical records show treatment for 
schizophrenia as early as 1982, two years prior to induction 
into military service.  Moreover, just one month prior to 
entry onto active duty, she was hospitalized for 
schizophrenia, chronic undifferentiated, in acute 
exacerbation.  Thus, the disorder clearly and unmistakably 
existed prior to entry into service.

Service records reveal that the veteran enlisted, and began 
duty on May 22, 1984. Within days, she was counseled as to 
unsatisfactory behavior and found to lack self-discipline, 
lack motivation, had a total disrespect for authority, and 
had an inability to follow simple detailed instructions.  She 
threatened her drill instructor, talked to herself, her 
glasses, and imaginary persons around her, and became 
emotionally upset.  Within three weeks of enlistment, it was 
recommended that she be discharged on the basis of a failure 
to adapt to the military environment.  Despite her statements 
that she desired to stay in the military and that her 
behavior was due to her father's terminal illness, she was 
discharged two weeks later for what was essentially 
classified as an adjustment disorder with disturbance of 
conduct, immature, passive-aggressive, and borderline 
features.  She spent a total of 34 days on active duty.

Post service medical records show on-going treatment for 
variously defined psychiatric disorders, including 
schizophrenia, on a fairly regular basis since the mid-1980s.  
She has been hospitalized on numerous occasions and has 
received regular private and VA psychiatric outpatient 
treatment.  

In February 1988, the veteran applied for Social Security 
Disability benefits.  Following September and October 1989 
psychiatric assessments, she was diagnosed with 
schizophrenia.  

In a VA mental disorders examination report dated in March 
1998, the veteran related a prior diagnosis of depression.  
She reported that she was first depressed in 1995 and had 
associated auditory hallucinations that did not stop until 
1997.  Intermittent periods of visual hallucinations, 
paranoia, and major depression symptomatology were noted.  A 
past psychiatric history of major depression was noted in 
1982 with hospitalizations in 1991 and 1997.  Medications 
included Haldol, Artane, Wellbutrin, Septra, Depakote, and 
carbamazepine.  After a mental status examination, the 
examiner noted prior diagnoses of depression and 
schizophrenia.  He related that the veteran was much improved 
with a questionable past history of major depression with 
psychotic features versus schizophrenia but reflected that 
the veteran did not fit either criteria at the time of the 
examination.  He remarked that if the veteran fit the 
diagnosis for schizophrenia before, she was in full 
remission.  The final diagnoses included history of major 
depression with psychotic features vs. schizophrenia, 
paranoid type, episodic, with no inter-episodic residual 
symptoms. 

In a June 1999 videoconference hearing before the Board, the 
veteran related that she believed that her period of military 
service aggravated a pre-existing psychiatric disorder.  She 
indicated that she had a very mild depression condition prior 
to entering into service and was on medication.  About two 
weeks into basic training, she was told that her dad was 
terminally ill and she became very upset.  She asked to go 
home but was told no and her medication had already been 
taken away.  She remarked that her sergeant's sarcasm 
aggravated her psychiatric disorder.  She stated she was 
hospitalized in service but still not given her medication.  
She reflected that she attempted to commit suicide 
approximately one month after service separation.  She was 
currently under psychiatric care and had been since service 
separation.  Her current diagnosis was paranoid 
schizophrenia.  

Upon further questioning, the veteran related that her 
grandmother died before service and she could not stop 
crying.  She was treated for manic-depression and was placed 
on Mellaril in 1978 or 1979, which was later changed to 
Stelazine.  She stressed that she did not have any problems 
prior to service except that she cried over her grandmother's 
death sometimes.  After she went into service and heard about 
her father's illness, she described being anxious and 
introverted.  Her father died shortly after she was 
discharged and she reflected that she kept to herself, felt 
confused, and started hearing her father's voice.  She noted 
that she was told in service that she did not need her 
medication but rather had a behavioral problem.  She 
confirmed that she tried to commit suicide shortly after 
service discharge and was hospitalized.  The service 
representative concluded that the veteran was diagnosed with 
depression prior to service and subsequently diagnosed with 
something different and he did not know the correlation 
between the two.

Thereafter, the Board directed that the claims file be sent 
through the Veterans Health Administration (VHA) to get an 
independent medical expert (IME) opinion essentially as to 
whether the veteran's pre-existing psychiatric disorder was 
aggravated by service.  In response, the IME reviewed and 
summarized the medical evidence contained in the claims file 
and noted a claimed history of depression since 1977 
following the death of her grandmother, her father's terminal 
illness while she was on active duty, and post-service 
diagnoses of, among other things, severe depression, anxiety, 
suicidal ideations, adjustment disorder with anxious and 
depressed features, and since 1994 schizophrenia, chronic 
undifferentiated type.  She also had a long history of 
illicit drug abuse since age 14 consisting of marijuana, 
amphetamines, LSD, qualgesics, Valium, THC, angel dust, and 
alcohol. The veteran's current psychiatric disorders included 
schizophrenia, chronic undifferentiated type, history of 
polysubstance abuse, and borderline personality disorder.  
The IME noted that the etiology of the veteran's disorders 
was not known and the record did not show any conflicting 
psychiatric diagnoses.  

With respect to the issue of a pre-existing psychiatric 
disorder, the IME opined that the pre-service symptoms the 
veteran described at the Board hearing were not consistent 
with schizophrenia but more consistent with bereavement 
following the death of her grandmother.  The IME reflected 
that there was no available documentation regarding treatment 
for the pre-existing condition but that the file contained 
information from the veteran to her treating psychiatrists 
and therapist in post-service treatment.  The IME opined that 
the diagnosis of adjustment disorder with depressed and 
anxious features and bereavement was appropriate for the pre- 
existing condition as well as her post-military admission up 
until 1994, when she was diagnosed with schizophrenia. The 
IME observed that these conditions could co-exist.  He 
concluded that the veteran's current psychiatric disorder was 
not an aggravation of a pre-service condition or by her 
military service.  

In December 2002, the veteran was afforded a psychiatric 
assessment by the Western Connecticut Mental Health Network.  
The report noted a history of psychiatric symptoms since 
1978.  Upon mental status examination, the veteran denied any 
current auditory or visual hallucinations.  She displayed 
delusions of paranoia.  Her thoughts were tangential and she 
had loose associations.  The diagnosis was schizoaffective 
disorder, bipolar type, alcohol abuse, rule out dependence, 
and cannabis dependence.  

In February 2003, the veteran's claim folder was forwarded to 
a VA examiner for review.  The examiner was asked to review 
the veteran's claims folder and offer an opinion with respect 
to whether she had a psychiatric condition prior to entering 
active duty service, whether such experienced a chronic 
exacerbation during service, and whether a current 
psychiatric disorder was incurred or aggravated by service.  

Following a review of the claims folder the examiner opined 
that it was unclear what specific symptoms were present when 
the veteran entered service on May 22, 1984.  There was 
evidence, however, of treatment for a "schizophrenic 
process" in 1982 and treatment for a "possible 
schizophrenic episode".  The examiner noted that psychiatric 
testing during service did not reveal that her symptoms had 
reached psychotic proportions.  The examiner opined that this 
fact suggests that any stress the veteran experienced in the 
military was not sufficient to cause a relapse of 
schizophrenia spectrum illness.  As such, the examiner opined 
that a current psychiatric illness preexisted service, was 
not first manifested during service and was not aggravated 
therein.  

The Board notes that the veteran has not claimed entitlement 
to service connection for an acquired psychiatric disorder on 
a direct service connection basis; rather, she asserts that 
her brief period of military service aggravated a pre-
existing psychiatric disorder.  As service aggravated her 
pre-existing disorder, she thus argues that she should be 
service connected.  However, as discussed in more detail 
below, the Board finds that the evidence outlined above does 
not establish that her pre-existing psychiatric disorder 
underwent an increase during service.

As noted, an IME made a specific finding that the veteran's 
psychiatric disorder was not aggravated by military service 
nor was her current psychiatric disorder caused by military 
service.  The IME essentially based his opinion on a review 
of the veteran's medical records and hearing testimony and is 
further supported by the fact that the evidence shows a clear 
psychiatric disorder prior to service and symptomatology 
within days of entering into active duty.  Moreover, the VA 
examiner in February 2003, also concluded that the veteran's 
psychiatric illness preexisted service and was not aggravated 
therein.  

The Board is also persuaded that there was no aggravation of 
a pre-existing disorder as the veteran's period of active 
duty was very brief and her symptoms were identified almost 
immediately.  Finally, but significantly, none of the 
psychiatric or medical examiners have concluded that the 
veteran's psychiatric disorder was aggravated by active duty 
service.  Therefore, the Board can only conclude that there 
was no permanent increase in symptomatology due to service.  
Because the clear and unmistakable evidence reveals no 
increase in the pre-service disorder, aggravation may not be 
conceded.  

Finally, even though the veteran concedes that she had a 
preexisting psychiatric disorder, the Board nevertheless 
finds that the clear and unmistakable evidence show that she 
had a history of psychiatric treatment prior to service and 
psychiatric symptomatology from her first days on active 
duty.  She had been hospitalized as early as one month prior 
to active duty and had been receiving psychiatric treatment 
for two years prior to service.  Moreover, there has been no 
medical evidence that the adjustment disorder identified in 
service-aggravated schizophrenia.  Thus, the Board can find 
no basis to determine that the veteran experienced an 
increase in her psychiatric disability as a result of a brief 
period of active military service. 

The Board has also considered the statements and sworn 
testimony of the veteran. However, she does not have the 
medical expertise to clinically establish that her pre-
service pathology was aggravated by service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, her 
statements alone, without some form of objective 
corroboration are not deemed to be probative of the 
incurrence of aggravation during service.  Given the opinion 
by the IME and the VA examiner to the contrary, which 
directly addressed the issue claimed on appeal, the Board is 
compelled to deny the veteran's claim.  


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as schizophrenia, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


